DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14, 16, 17 and 19 of U.S. Patent No. US 10,922,315 B2. Although the claims at issue are not identical, they are not patentably distinct from each. See the table below for more detail.
App. No. 17/148,503
Patent No. 10,922,315
Claim 1: A computer-implemented method comprising:

receiving an intermediate representation of an input procedure comprising a plurality of statements, wherein the plurality of statements comprises a plurality of query statements, and a plurality of imperative statements comprising a loop;

enumerating a plurality of query execution plan candidates for the input procedure via the intermediate representation of the input procedure, wherein the enumerating comprises performing at least one sink operation on a query statement, wherein the at least one sink operation moves the query statement inside a loop boundary;

considering a plurality of query statements as sink operation candidates for a loop;






based on at least one data dependency relationship identified in a data dependency graph for the plurality of statements, excluding at least one of the sink operation candidates from consideration;
performing query inlining that combines at least two query statements;

estimating computing execution resource demands for respective of the plurality of query execution plan candidates; and

determining an optimal query execution plan for the input procedure, wherein the determining comprises finding a candidate query execution plan having a lowest estimated computing execution resource demand.

Claim 1: A computer-implemented method comprising: 

receiving an intermediate representation of an input procedure comprising a plurality of statements, wherein the plurality of statements comprises a plurality of query statements, and a plurality of imperative statements comprising a loop;

enumerating a plurality of query execution plan candidates for the input procedure via the intermediate representation of the input procedure, wherein the enumerating comprises: 




considering a plurality of query statements as sink operation candidates for a loop; 

performing at least one sink operation on a query statement, wherein the at least one sink operation moves the query statement inside a loop boundary; and

excluding a sink operation from consideration based on a data dependency between at least two statements identified in a data dependency graph; performing query inlining that combines at least two query statements;


estimating computing execution resource demands for respective of the plurality of query execution plan candidates; and 

determining an optimal query execution plan for the input procedure, wherein the determining comprises finding a candidate query execution plan having a lowest estimated computing execution resource demand.
Claim 2: The computer-implemented method according to claim 0, wherein the enumerating comprises:

moving a query statement in the intermediate representation into a different loop or moving a query statement in the intermediate representation into a loop already having another query statement;

whereby the optimal query execution plan integrates query motion across iterative constructs.

Claim 2: The computer-implemented method according to claim 1, wherein the enumerating comprises: 

moving a query statement in the intermediate representation into a different loop or moving a query statement in the intermediate representation into a loop already having another query statement; 

whereby the optimal query execution plan integrates query motion across iterative constructs.
Claim 3: The computer-implemented method according to claim 0, further comprising:

performing at least one hoist operation on a query statement, thereby moving the query statement outside a loop boundary.

Claim 3: The computer-implemented method according to claim 1, further comprising: 

performing at least one hoist operation on a query statement, thereby moving the query statement outside a loop boundary.
Claim 4: The computer-implemented method according to claim 0, wherein the enumerating comprises:

generating an initial query execution plan candidate, wherein the generating comprises performing hoist operations on a plurality of query statements appearing in the intermediate representation prior to both compiling and executing the input procedure.

Claim 4: The computer-implemented method according to claim 1, wherein the enumerating comprises: 

generating an initial query execution plan candidate, wherein the generating comprises performing hoist operations on a plurality of query statements appearing in the intermediate representation.
Claim 5: The computer-implemented method according to claim 0, wherein the enumerating comprises:

generating a plurality of alternative query execution plan candidates, wherein the generating comprises performing various different permutations of sink operations on the initial query execution plan candidate for different of the plurality of alternative query execution plan candidates prior to both compiling and executing the input procedure.

Claim 5: The computer-implemented method according to claim 4, wherein the enumerating comprises: 

generating a plurality of alternative query execution plan candidates, wherein the generating comprises performing various different permutations of sink operations on the initial query execution plan candidate for different of the plurality of alternative query execution plan candidates.
Claim 6: The computer-implemented method according to claim 1, wherein performing query inlining that combines at least two query statements comprises:

performing query inlining on the at least one sinked query statement prior to both compiling and executing the input procedure.

Claim 6: The computer-implemented method according to claim 1, wherein performing query inlining that combines at least two query statements comprises: 

performing query inlining on the at least one sinked query statement.
Claim 7: The computer-implemented method according to claim 0, wherein:

the query inlining relatively improves performance of the input procedure.

Claim 7: The computer-implemented method according to claim 6, wherein: 

the query inlining relatively improves performance of the input procedure.
Claim 8: The computer-implemented method according to claim 0, wherein the enumerating comprises:

excluding a sink operation from consideration based on a data dependency between at least two statements identified in a data dependency graph.

Claim 1: … 
…
…
…
excluding a sink operation from consideration based on a data dependency between at least two statements identified in a data dependency graph; 
Claim 9: The computer-implemented method according to claim 1, wherein enumeration comprises:

building a sink subgraph for the loop from a data dependency graph representing at least one data dependency relationship for the plurality of statements, wherein the sink subgraph represents sink dependencies between a plurality of statements in the loop.

Claim 8: The computer-implemented method according to claim 1, wherein enumeration comprises: 

building a sink subgraph for the loop from a data dependency graph representing at least one data dependency relationship for the plurality of statements, wherein the sink subgraph represents sink dependencies between a plurality of statements in the loop.
Claim 10: The computer-implemented method according to claim 9, wherein the enumeration comprises:

enumerating another sink subgraph representing sink dependencies between a plurality of statements in another loop.

Claim 9: The computer-implemented method according to claim 8, wherein the enumeration comprises:

enumerating another sink subgraph representing sink dependencies between a plurality of statements in another loop.
Claim 11: The computer-implemented method according to claim 1, wherein enumerating the plurality of query execution plan candidates comprises generating a plurality of alternative execution plans reflecting a plurality of sink operations for different query statements of the input procedure.

Claim 10: The computer-implemented method according to claim 1, wherein enumerating the plurality of query execution plan candidates comprises generating a plurality of alternative execution plans reflecting a plurality of sink operations for different query statements of the input procedure.
Claim 12: The computer-implemented method according to claim 0, wherein the query inlining comprises inlining a statement sinked within the loop boundary for one of the plurality of query execution plan candidates.

Claim 11: The computer-implemented method according to claim 1, wherein the query inlining comprises inlining a statement sinked within the loop boundary for one of the plurality of query execution plan candidates.
Claim 13: The computer-implemented method according to claim 12, wherein the query inlining comprises, for a SELECT statement that is used by only one other of the plurality of statements, inlining the SELECT statement to its using statement.

Claim 12: The computer-implemented method according to claim 11, wherein the query inlining comprises, for a SELECT statement that is used by only one other of the plurality of statements, inlining the SELECT statement to its using statement.
Claim 14: The computer-implemented method according to claim 13, wherein the query inlining comprises:

identifying a plurality of SELECT statements that are used by only one other of the plurality of statements; and inlining each of the plurality of identified SELECT statements that are used by only one other of the plurality of statements to its using statement.

Claim 13: The computer-implemented method according to claim 12, wherein the query inlining comprises: 

identifying a plurality of SELECT statements that are used by only one other of the plurality of statements; and inlining each of the plurality of identified SELECT statements that are used by only one other of the plurality of statements to its using statement.
Claim 15: The computer-implemented method according to claim 1, further comprising:

compiling and executing the input procedure according to the optimal execution plan.
Claim 14: The computer-implemented method according to claim 1, further comprising: 

compiling and executing the input procedure according to the optimal execution plan.
Claim 16: A computing system comprising:
one or more memories; one or more processing units coupled to the one or more memories; and one or more non-transitory computer readable storage media storing instructions that, when executed, cause the one or more processing units to perform the following operations:

receiving an intermediate representation of an input procedure comprising a plurality of statements, wherein the plurality of statements comprises a plurality of query statements, and a plurality of imperative statements comprising a loop;

enumerating a plurality of query execution plan candidates for the input procedure via the intermediate representation of the input procedure, wherein the enumerating comprises:

building a sink subgraph for the loop from a data dependency graph representing at least one data dependency relationship for the plurality of statements, wherein the sink subgraph represents sink dependencies between a plurality of statements in the loop; and

performing at least one sink operation on a query statement, wherein the at least one sink operation moves the query statement inside a loop boundary;








performing query inlining that combines at least two query statements;

estimating computing execution resource demands for respective of the query execution plan candidates; and

determining prior to both compiling and executing the input procedure an optimal query execution plan for the input procedure, wherein the determining comprises finding a candidate query execution plan having a lowest estimated computing execution resource demand.

Claim 16: A computing system comprising: one or more memories; one or more processing units coupled to the one or more memories; and one or more non-transitory computer readable storage media storing instructions that, when executed, cause the one or more processing units to perform the following operations: 

receiving an intermediate representation of an input procedure comprising a plurality of statements, wherein the plurality of statements comprises a plurality of query statements, and a plurality of imperative statements comprising a loop;

enumerating a plurality of query execution plan candidates for the input procedure via the intermediate representation of the input procedure, wherein the enumerating comprises: 

Claim 8: … building a sink subgraph for the loop from a data dependency graph representing at least one data dependency relationship for the plurality of statements, wherein the sink subgraph represents sink dependencies between a plurality of statements in the loop.

performing at least one sink operation on a query statement, wherein the at least one sink operation moves the query statement inside a loop boundary; 

identifying a SELECT statement within the loop boundary that does not have any dependency to any other statement within the loop boundary; and

based on the identifying, hoisting the SELECT statement; 

performing query inlining that combines at least two query statements; 

estimating computing execution resource demands for respective of the query execution plan candidates; and 

determining an optimal query execution plan for the input procedure, wherein the determining comprises finding a candidate query execution plan having a lowest estimated computing execution resource demand.
Claim 17: The computing system according to claim 16, wherein the enumerating comprises:

identifying a SELECT statement within the loop boundary that does not have any dependency to any other statement within the loop boundary; and

based on the identifying, hoisting the SELECT statement.
Claim 16: …
…
…
identifying a SELECT statement within the loop boundary that does not have any dependency to any other statement within the loop boundary; and

based on the identifying, hoisting the SELECT statement;
Claim 18: The computing system according to claim 16, wherein:

finding a candidate query execution plan having a lowest estimated computing execution resource demand comprises determining the system resources utilized by statements in the loop and multiplying by a number of times the loop is iterated; and

determining the system resources utilized by each statement in the loop comprises, for at least one such statement, determining the access-time for any tables accessed by the statement.

Claim 17: The computing system according to claim 16, wherein: 

finding a candidate query execution plan having a lowest estimated computing execution resource demand comprises determining the system resources utilized by statements in the loop and multiplying by a number of times the loop is iterated; and 

determining the system resources utilized by each statement in the loop comprises, for at least one such statement, determining the access-time for any tables accessed by the statement.
Claim 19: The computer-implemented method according to claim 16, wherein the enumeration comprises:

enumerating another sink subgraph representing sink dependencies between a plurality of statements in another loop.

Claim 9: The computer-implemented method according to claim 8, wherein the enumeration comprises:

enumerating another sink subgraph representing sink dependencies between a plurality of statements in another loop.
Claim 20: One or more non-transitory computer-readable storage media storing computer- executable instructions that, when executed by a computing system, cause the computing system to perform a method comprising:

receiving an intermediate representation graph depicting a computer-implemented procedure comprising a plurality of statements, wherein at least one of the plurality of statements has data dependency on another statement among the plurality of statements, and wherein the computer-implemented procedure further comprises a loop;

identifying a first statement among the plurality of statements that is within a boundary of the loop that can be moved outside of the loop boundary;

hoisting the first statement outside of the loop boundary;

generating an initial query execution plan reflecting the hoisting;












prior to both compiling and executing the initial query execution plan: identifying a second statement among the plurality of statements that is outside the loop boundary that can be moved inside the loop boundary;

sinking the second statement inside the loop boundary;

generating an alternative query execution plan reflecting the sinking;

inlining each of a plurality of query statements into another query statement, wherein the query inlining comprises:


identifying a plurality of SELECT statements that are used by only one other of the plurality of statements; and inlining each of the plurality of identified SELECT statements that are used by only one other of the plurality of statements to its using statement;



estimating computing execution resource demand of the initial query execution plan and the alternative execution plan;

determining an optimal query execution plan based on estimated computing execution resource demand, wherein the determining comprises comparing estimated computing execution resource demand of the initial query execution plan and estimated computing execution resource demand of the alternative execution plan; and

selecting the optimal query execution plan for execution.

Claim 19: One or more non-transitory computer-readable storage media storing computer-executable instructions that, when executed by a computing system, cause the computing system to perform a method comprising: 

receiving an intermediate representation graph depicting a computer-implemented procedure comprising a plurality of statements, wherein at least one of the plurality of statements has data dependency on another statement among the plurality of statements, and wherein the computer-implemented procedure further comprises a loop; 

identifying a first statement among the plurality of statements that is within a boundary of the loop that can be moved outside of the loop boundary;

hoisting the first statement outside of the loop boundary; 

generating an initial query execution plan reflecting the hoisting; 

considering among the plurality of statements a plurality of statements that is outside the loop boundary as sink operation candidates for the loop; 

based on at least one data dependency relationship identified in a data dependency graph for the plurality of statements that includes the plurality of statements that is outside the loop boundary, excluding at least one of the sink operation candidates from consideration;

identifying a second statement among the plurality of statements that is outside the loop boundary that can be moved inside the loop boundary;



sinking the second statement inside the loop boundary;

generating an alternative query execution plan reflecting the sinking; 

inlining at least one query statement into another query statement, wherein one of the inlined query statements is the second statement on which the sink operation was performed; 

Claim 13: … identifying a plurality of SELECT statements that are used by only one other of the plurality of statements; and inlining each of the plurality of identified SELECT statements that are used by only one other of the plurality of statements to its using statement…


estimating computing execution resource demand of the initial query execution plan and the alternative execution plan; 

determining an optimal query execution plan based on estimated computing execution resource demand, wherein the determining comprises comparing estimated computing execution resource demand of the initial query execution plan and estimated computing execution resource demand of the alternative execution plan; and 

selecting the optimal query execution plan for execution.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5, 7, 8 and 12 recite the limitation “The computer-implemented method according to claim 0” (e.g. claim 2 line 1). The claims are rendered indefinite because it is unclear which parent claims these dependent claims depend upon. For examination purposes, the examiner interprets these claims are dependent upon independent claim 1. Note, dependent claims 13 and 14 are also rejected because they do not remedy the deficiencies inherited by their parent claim 12. Appropriate action is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165